Examiner's Amendment/Comment 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
In claim 7, line 2, delete the phrase “a resonant member” and replace with -- a resonant mass -- to provide proper antecedent basis for the claims to follow (e.g. claims 10 and 11).  In line 5, delete the phrase “the resonant member” and replace with -- the resonant mass --.  
[NOTE: The Examiner’s Amendment mailed 12/2/21 has a typo.  “claim 1” was inadvertently mistyped when it should have been “claim 7”.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/HELEN C KWOK/Primary Examiner, Art Unit 2861